UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6674


EUGENE COOPER, a/k/a Eugene E. Cooper,

                  Plaintiff - Appellant,

             v.

MATTHEW B. HAMIDULLAH, in his individual capacity; DAVID
GARCIA, in his individual capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cv-00113-TLW)


Submitted:    March 25, 2009                 Decided:   April 6, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Cooper, Appellant Pro Se.       Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eugene     Cooper    appeals       the   district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have     reviewed    the     record   and    find   no    reversible     error.

Accordingly, we affirm the order of the district court.                           See

Cooper   v.    Hamidullah,      No.   4:07-cv-00113-TLW         (D.S.C.    Mar.   31,

2008).      We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented     in   the    materials

before   the    court     and   argument       would   not    aid   the   decisional

process.

                                                                            AFFIRMED




                                           2